


110 HR 3373 IH: Catalyst to Better Diabetes

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3373
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Space (for
			 himself, Ms. DeGette,
			 Mr. Gene Green of Texas, and
			 Mr. Castle) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To catalyze change in the care and treatment of diabetes
		  in the United States.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited
			 as the Catalyst to Better Diabetes
			 Care Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. Medicare diabetes screening collaboration and outreach
				program.
					Sec. 3. Advisory group regarding diabetes and chronic employee
				wellness incentivization and disease management best practices.
					Sec. 4. National diabetes report card.
					Sec. 5. Improvement of diabetes mortality data
				collection.
					Sec. 6. Study on appropriate level of diabetes medical
				education.
				
			(c)FindingsThe
			 Congress finds as follows:
				(1)Diabetes is a
			 chronic public health problem in the United States that is getting
			 worse.
				(2)According to the
			 Centers for Disease Control and Prevention:
					(A)One in three
			 Americans born in 2005 will get diabetes.
					(B)One in two American
			 minorities born in 2005 will get diabetes.
					(C)1,500,000 new
			 cases of diabetes were diagnosed in adults in 2005.
					(D)In 2005,
			 20,800,000 Americans had diabetes, which is 7 percent of the population of the
			 United States.
					(E)6,200,000
			 Americans are currently undiagnosed.
					(F)About one in every
			 500 children and adolescents have type 1 diabetes.
					(G)African-Americans
			 are nearly twice as likely as whites to have diabetes.
					(H)Nearly 13 percent
			 of American Indians and Alaska Natives over 20 years old have diagnosed
			 diabetes.
					(I)In States with
			 significant Asian populations, Asians were 1.5 to 2 times as likely as whites
			 to have diagnosed diabetes.
					(3)Diabetes carries
			 staggering costs:
					(A)In 2002, the total
			 amount of the direct and indirect costs of diabetes was estimated at
			 $132,000,000,000 according to the American Diabetes Association.
					(B)18 percent of the
			 Medicare population has diabetes but spending on this group of people consumes
			 32 percent of the Medicare budget according to the Center for Medicare &
			 Medicaid Services.
					(4)Diabetes is
			 deadly. According to the Centers for Disease Control and Prevention:
					(A)In 2002, according
			 to death certificate reports, diabetes contributed to an official number of
			 224,092 deaths.
					(B)Diabetes is likely
			 to be seriously underreported as studies have found that only 35 percent to 40
			 percent of decedents with diabetes had it listed anywhere on the death
			 certificate and only about 10 percent to 15 percent had it listed as the
			 underlying cause of death.
					(5)Diabetes
			 complications carry staggering economic and human costs for our country and
			 health system:
					(A)According to death
			 certificate reports, diabetes contributes to over 224,000 deaths a year,
			 although this number is likely vastly underreported.
					(B)The risk for
			 stroke is 2 to 4 times higher among people with diabetes.
					(C)Diabetes is the
			 leading cause of new blindness in America, causing approximately 18,000 new
			 cases of blindness each year.
					(D)Diabetes is the
			 leading cause of kidney failure in America, accounting for 44 percent of new
			 cases in 2002.
					(E)In 2002, 44,400
			 Americans with diabetes began treatment for end-stage kidney disease and a
			 total of 153,730 were living on chronic dialysis or with a kidney transplant as
			 a result of their diabetes.
					(F)In 2002,
			 approximately 82,000 amputations were performed on Americans with
			 diabetes.
					(G)Poorly controlled
			 diabetes before conception and during the first trimester of pregnancy can
			 cause major birth defects in 5 percent to 10 percent of pregnancies and
			 spontaneous abortions in 15 percent to 20 percent of pregnancies.
					(6)Diabetes is unique
			 because its complications and tremendous costs are preventable with currently
			 available medical treatment:
					(A)According to the
			 Agency for Healthcare Research and Quality, appropriate primary care for
			 diabetes complications could have saved the Medicare and Medicaid programs
			 $2,500,000,000 in hospital costs in 2001 alone.
					(B)According to the
			 Diabetes Prevention Project sponsored by the National Institutes of Health,
			 lifestyle interventions such as diet and moderate physical activity for those
			 with prediabetes reduced the development of diabetes by 58 percent; among
			 Americans aged 60 and over, lifestyle interventions reduced diabetes by 71
			 percent.
					(C)Research shows
			 detecting and treating diabetic eye disease can reduce the development of
			 severe vision loss by 50 percent to 60 percent.
					(D)Research shows
			 comprehensive foot care programs can reduce amputation rates by 45 percent to
			 85 percent.
					(E)Research shows
			 detecting and treating early diabetic kidney disease by lowering blood pressure
			 can reduce the decline in kidney function by 30 percent to 70 percent.
					2.Medicare diabetes
			 screening collaboration and outreach program
			(a)EstablishmentWith
			 respect to diabetes screening tests provided for under the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173) and for the purposes of reducing the number of undiagnosed
			 beneficiaries with diabetes or prediabetes in the Medicare program, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary), in collaboration with the Director of the Centers
			 for Disease Control and Prevention (in this section referred to as the
			 Director), shall establish an outreach program—
				(1)to identify
			 existing efforts to increase awareness among Medicare beneficiaries and
			 providers of the diabetes screening benefit;
				(2)to maximize
			 economies of scale, cost effectiveness, and resource allocation in increasing
			 utilization of the Medicare diabetes screening program; and
				(3)to build upon
			 ongoing efforts of the private and nonprofit sector.
				(b)ConsultationIn
			 carrying out this section, the Secretary and the Director shall consult
			 with—
				(1)various units of
			 the Federal Government, including the Centers for Medicare & Medicaid
			 Services, the Surgeon General of the Public Health Service, the Agency for
			 Health Research and Quality, the Health Resources and Services Administration,
			 and the National Institutes of Health; and
				(2)entities with an
			 interest in diabetes, including industry, voluntary health organization, trade
			 associations, and professional societies.
				3.Advisory group
			 regarding diabetes and chronic employee wellness incentivization and disease
			 management best practices
			(a)EstablishmentThe
			 Secretary of Commerce shall establish an advisory group consisting of
			 representatives of the public and private sector. The advisory group shall
			 include representatives from the Department of Commerce, the Department of
			 Health and Human Services, the Small Business Administration, and public and
			 private sector entities with experience in administering and operating employee
			 wellness and disease management programs.
			(b)DutiesThe
			 advisory group established under subsection (a) shall examine and make
			 recommendations of best practices of chronic illness employee wellness
			 incentivization and disease management programs in order to—
				(1)provide public and
			 private sector entities with improved information in assessing the role of
			 employee wellness incentivization and disease management programs in saving
			 money and improving quality of life for patients with chronic illnesses;
			 and
				(2)encourage the
			 adoption of effective chronic illness employee wellness and disease management
			 programs.
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the advisory
			 group established under subsection (a) shall submit to the Secretary of Health
			 and Human Services, the Speaker and Minority Leader of the House of
			 Representatives, and the Majority Leader and Minority Leader of the Senate, the
			 results of the examination under subsection (b)(1).
			4.National diabetes
			 report card
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in collaboration with the
			 Director of the Centers for Disease Control and Prevention (referred to in this
			 section as the Director), shall prepare a national diabetes
			 report card (referred to in this section as a Report Card) for
			 the Nation and, to the extent possible, for each State on a biennial basis,
			 that includes the statistically valid aggregate health outcomes related to
			 individuals diagnosed with diabetes including—
				(1)HbA1c
			 level;
				(2)LDL;
				(3)blood pressure;
			 and
				(4)complications and
			 comorbidities.
				(b)ReportThe
			 Secretary, in collaboration with the Director, shall—
				(1)submit each Report
			 Card to Congress; and
				(2)make each Report
			 Card readily available in print and electronically to each State and to the
			 public.
				(c)AdaptableEach
			 Report Card shall be able to be adapted by State and, where possible, local
			 agencies in order to rate or report local diabetes care, costs, and
			 prevalence.
			(d)Updated
			 reportEach Report Card that is prepared after the initial Report
			 Card shall include trend analysis for the Nation, and, to the extent possible,
			 for each State, in order to track progress in meeting established national
			 goals and objectives for improving diabetes care, costs, and prevalence
			 (including Healthy People 2010), and to inform policy and program
			 development.
			5.Improvement of
			 diabetes mortality data collection
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Director of the Centers for Disease Control and Prevention (in this section
			 referred to as the Director), and in collaboration with
			 appropriate agencies, shall conduct, support, and promote the collection,
			 analysis, and publication of biennial data on the prevalence and incidence of
			 type 1 and 2 diabetes and of prediabetes.
			(b)Improvement of
			 mortality data collection
				(1)AssessmentThe
			 activities described in subsection (a) shall include an assessment of diabetes
			 as a primary or underlying cause of death and analysis of any under-reporting
			 of diabetes as a primary or underlying cause of death in order to provide an
			 accurate estimate of yearly deaths related to diabetes.
				(2)Death
			 certificate additional languageIn carrying out the activities
			 described in paragraph (1), the Secretary may promote the addition of language
			 to death certificates to improve collection of diabetes mortality data,
			 including adding questions for the individual certifying to the cause of death
			 regarding whether the deceased had diabetes and whether diabetes was an
			 immediate, underlying, or contributing cause of or condition leading to
			 death.
				(c)Report
				(1)In
			 generalThe Secretary and the Director shall submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives annual reports
			 describing the activities undertaken under this section.
				(2)ContentThe
			 reports shall include an—
					(A)analysis of any
			 under-reporting of diabetes as a primary or underlying cause of death in order
			 to provide an accurate estimate of yearly deaths related to diabetes;
			 and
					(B)projections
			 regarding trends in each of the areas described in subparagraph (A).
					(3)AvailabilityThe
			 Secretary and the Director shall make such reports publicly available in print
			 and on the Internet site of the Centers for Disease Control and
			 Prevention.
				6.Study on
			 appropriate level of diabetes medical education
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall, in collaboration
			 with the Institute of Medicine and appropriate associations and councils,
			 conduct a study of the impact of diabetes on the practice of medicine in the
			 United States and the appropriateness of the level of diabetes medical
			 education that should be required prior to licensure, board certification, and
			 board recertification.
			(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit a report on the study under subsection (a) to the Committees on
			 Ways and Means and Energy and Commerce of the House of Representatives and the
			 Committees on Finance and Health, Education, Labor, and Pensions of the
			 Senate.
			
